[exhibit1012017cashincent001.jpg]
Exhibit 10.1 U.S. CONCRETE, INC. 2017 CASH INCENTIVE PLAN Article I Purpose The
purpose of the U.S. Concrete, Inc. 2017 Cash Incentive Plan (the “Plan”) is to
advance the interests of U.S. Concrete, Inc. (the “Company”) and its
stockholders by (a) providing certain Employees of the Company and its
Subsidiaries (as hereinafter defined) with incentive compensation which is tied
to the achievement of pre-established and objective performance goals, (b)
identifying and rewarding superior performance and providing competitive
compensation to attract, motivate, and retain Employees who have outstanding
skills and abilities and who achieve superior performance, and (c) fostering
accountability and teamwork throughout the Company. The Plan is intended to
provide Participants (as hereinafter defined) with incentive compensation which
is not subject to the deduction limitation rules prescribed under Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”), and should be
construed to the extent possible as providing for remuneration which is
“performance-based compensation” within the meaning of Section 162(m) of the
Code and the treasury regulations promulgated thereunder. Notwithstanding the
foregoing, the Committee (as defined below) may, in its sole discretion, grant
Incentive Compensation (defined below) which is not intended to meet the
“performance-based compensation” exception under Section 162(m) of the Code and
the treasury regulations promulgated thereunder. Article II Definitions For the
purposes of this Plan, unless the context requires otherwise, the following
terms shall have the meanings indicated: “Adjusted EBITDA” means, for the
Company or any Subsidiary, income (loss) from continuing operations plus income
tax expense (benefit), depreciation, depletion and amortization, net interest
expense, loss on extinguishment of debt, derivative (gain) loss, non-cash gain
(loss) on revaluation of contingent consideration, non-cash stock compensation
expense, acquisition-related professional fees, and officer severance, as
reported from time to time by the Company in its earnings releases. “Adjusted
Free Cash Flow” means net cash provided by operating activities less capital
expenditures, plus proceeds from the sale of property, plant and equipment, plus
proceeds from disposals of business units. “Adjusted Gross Profit” means
Adjusted Gross Profit as income from operations, plus depreciation, depletion
and amortization, selling, general and administrative expenses, loss (gain) on
revaluation of contingent consideration, and (gain) loss on sale of assets.
“Adjusted Net Income from Continuing Operations” means net income, plus loss
from discontinued operations, net of taxes, income tax expense (benefit),
derivative (gain) loss, loss on extinguishment of debt, non-cash stock
compensation expense, acquisition-related professional fees, officer severance
and non-cash loss (gain) on revaluation of contingent consideration. “Award”
means a grant of Incentive Compensation that may be paid to an Eligible Employee
upon the satisfaction of specified Performance Goal(s) for a particular
Performance Period; such Performance Period may be for a period of less than a
Fiscal Year (e.g., six months, a “Short-Term



--------------------------------------------------------------------------------



 
[exhibit1012017cashincent002.jpg]
2 Award”), a period equal to a Fiscal Year (an “Annual Award”), or a period in
excess of a Fiscal Year (e.g., three Fiscal Years, a “Long-Term Award”). “Base
Pay” means a Participant’s base salary at the end of the applicable Performance
Period, according to the books and records of the Company, excluding overtime,
commissions, bonuses, disability pay, any Incentive Compensation paid to the
Participant, or any other payment in the nature of a bonus or compensation paid
under any other employee plan, contract, agreement, or program. “Board” means
the Board of Directors of the Company. “Business Unit” means any segment or
operating or administrative unit, including geographical unit, of the Company
identified by the Committee as a separate business unit, or a Subsidiary
identified by the Committee as a separate business unit. “Business Unit
Performance Goals” means the objective performance goals established for each
Business Unit in accordance with Sections 5.1 and 5.2 below for any Performance
Period. “Chief Executive Officer” or “CEO” means the chief executive officer of
the Company. “Claims” shall have the meaning set forth in Section 7.5 below.
“Code” means the Internal Revenue Code of 1986, as amended. “Committee” means
the Compensation Committee of the Board or any other committee as determined by
the Board, which shall consist of two or more “outside directors” within the
meaning of Section 162(m) of the Code. “Company” means U.S. Concrete, Inc., a
Delaware corporation. “Company Performance Goals” means the objective
performance goals established for the Company in accordance with Sections 5.1
and 5.3 below for any Performance Period. “Covered Employee” shall have the same
meaning as the term “covered employee” (or its counterpart, as such term may be
changed from time to time) contained in the treasury regulations promulgated
under Section 162(m) of the Code, or their respective successor provision or
provisions, provided that only an Employee for whom the limitation on
deductibility for compensation pursuant to Section 162(m) of the Code is
applicable shall be considered a “Covered Employee” for purposes of this Plan.
“Eligible Employee” shall mean any Employee of the Company or any Subsidiary.
“Employee” means a common law employee (as defined in accordance with the
treasury regulations and revenue rulings applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company. “Fiscal Year” means the
fiscal year of the Company. “Incentive Compensation” means the compensation
approved by the Committee to be paid to a Participant for any Performance Period
under the Plan.



--------------------------------------------------------------------------------



 
[exhibit1012017cashincent003.jpg]
3 “Individual Performance Goals” means the objective performance goals
established for an individual Participant for any Performance Period, which
shall be based on the performance of the Company or any Business Unit and shall
be related to the achievement of financial and operating objectives of the
Company or any Business Unit, as applicable. “Maximum Achievement” means, for a
Participant for any Performance Period, the maximum level of achievement of a
set of Performance Goals required for Incentive Compensation to be paid at the
maximum bonus level, which shall be a specified percentage of the Participant’s
Base Pay with respect to such set of Performance Goals, determined by the
Committee in accordance with Section 5.1 below. “Net Debt” means total debt,
including current maturities and capital lease obligations, less cash and cash
equivalents “Participant” means an Employee of the Company or a Subsidiary who
satisfies the eligibility requirements of Article IV of the Plan and who is
selected by the Committee (or an Authorized Officer, duly appointed in
accordance with Article III) to participate in the Plan for any Performance
Period. “Performance Criteria” shall have the meaning set forth in Section 5.2
below. “Performance Goals” means the Individual Performance Goals, Business Unit
Performance Goals, and Company Performance Goals established by the Committee
for a Participant, the Company and/or each Business Unit for any Performance
Period, as provided in Sections 5.1, 5.2, 5.3, and 5.6 below. “Performance
Period” means the period selected by the Committee for the payment of Incentive
Compensation. Unless the Committee, in its discretion, specifies other
Performance Periods for the payment of Incentive Compensation hereunder, the
Performance Period shall be a Fiscal Year. “Plan” means the U.S. Concrete, Inc.
2017 Cash Incentive Plan, as it may be amended from time to time. “Segment
Adjusted EBITDA” means, for any Business Unit, income (loss) from continuing
operations plus income tax expense (benefit), depreciation, depletion and
amortization, net interest expense, loss on extinguishment of debt, derivative
(gain) loss, non-cash gain (loss) on revaluation of contingent consideration,
non-cash stock compensation expense, acquisition-related professional fees, and
officer severance, as reported from time to time by the Company in its filings
with the Securities and Exchange Commission. “Subsidiary” means (i) any
corporation in an unbroken chain of corporations beginning with the Company, if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing at least fifty percent (50%) of the total combined voting
power of all classes of stock in one of the other corporations in the chain,
(ii) any limited partnership, if the Company or any corporation described in
item (i) above owns a majority of the general partnership interest and a
majority of the limited partnership interests entitled to vote on the removal
and replacement of the general partner, and (iii) any partnership or limited
liability company, if the partners or members thereof are composed only of the
Company, any corporation listed in item (i) above, any limited partnership
listed in item (ii) above or any other limited liability company described in
this item (iii). “Subsidiaries” means more than one of any such corporations,
limited partnerships, partnerships, or limited liability company. “Target
Achievement” means, for a Participant for any Performance Period, the level or
range of achievement of a set of Performance Goals required for Incentive
Compensation to be paid at the target



--------------------------------------------------------------------------------



 
[exhibit1012017cashincent004.jpg]
4 bonus level, which shall be a specified percentage of the Participant’s Base
Pay with respect to such set of Performance Goals, determined by the Committee
in accordance with Section 5.1 below. “Threshold Achievement” means, for a
Participant for any Performance Period, the minimum level of achievement of a
set of Performance Goals required for any Incentive Compensation to be paid at
the threshold bonus level, which shall be a specified percentage of the
Participant’s Base Pay with respect to such set of Performance Goals, as
determined by the Committee in accordance with Section 5.1 below. Article III
Administration 3.1 Committee’s Authority. Subject to the terms of this Article
III, the Plan shall be administered by the Committee. For each Performance
Period, the Committee shall have full authority to (i) designate the Eligible
Employees who shall participate in the Plan; (ii) establish the Performance
Goals and achievement levels for each Participant pursuant to Article V hereof;
and (iii) establish and certify the achievement of the Performance Goals.
Notwithstanding any provision of the Plan to the contrary, any decision
concerning the awarding of Incentive Compensation hereunder (including, without
limitation, establishment of Performance Goals, Threshold Achievement, Target
Achievement, Maximum Achievement, and any other information necessary to
calculate Incentive Compensation for a Covered Employee for such Performance
Period) shall be made exclusively by the members of the Committee who are at
that time “outside” directors, as that term is used in Section 162(m) of the
Code and the treasury regulations promulgated thereunder. 3.2 Committee Action.
A majority of the Committee shall constitute a quorum, and the act of a majority
of the members of the Committee present at a meeting at which a quorum is
present shall be the act of the Committee. 3.3 Committee’s Powers. The Committee
shall have the power, in its discretion, to take such actions as may be
necessary to carry out the provisions and purposes of the Plan and shall have
the authority to control and manage the operation and administration of the
Plan. In order to effectuate the purposes of the Plan, the Committee shall have
the discretionary power and authority to construe and interpret the Plan, to
supply any omissions therein, to reconcile and correct any errors or
inconsistencies, to decide any questions in the administration and application
of the Plan, and to make equitable adjustments for any mistakes or errors made
in the administration of the Plan. All such actions or determinations made by
the Committee, and the application of rules and regulations to a particular case
or issue by the Committee, in good faith, shall not be subject to review by
anyone, but shall be final, binding and conclusive on all persons ever
interested hereunder. To the extent permitted by applicable law, the Committee
also may, in its discretion and by a resolution adopted by the Committee,
authorize one or more officers of the Company (each an “Authorized Officer”),
solely with respect to Employees who are not Covered Employees, within the ten
most highly compensated officers of the Company, or Authorized Officers to: (i)
determine the amount of Incentive Compensation payable to such Employees in
accordance with the terms of the Plan; (ii) establish Performance Goals for such
Employees, and certify whether, and to what extent, such Performance Goals were
achieved for the applicable Performance Period; and (iii) reduce Incentive
Compensation payable to such Employees in accordance with the provisions of
Section 5.6, and authorize payment to such Employees in accordance with Article
VI. In construing the Plan and in exercising its power under provisions
requiring the Committee’s approval, the Committee shall attempt to ascertain the
purpose of the provisions in question, and when the purpose is known or
reasonably ascertainable, the purpose shall be given effect to the extent
feasible.



--------------------------------------------------------------------------------



 
[exhibit1012017cashincent005.jpg]
5 Likewise, the Committee is authorized to determine all questions with respect
to the individual rights of all Participants under this Plan, including, but not
limited to, all issues with respect to eligibility. The Committee shall have all
powers necessary or appropriate to accomplish its duties under this Plan
including, but not limited to, the power to: (a) designate the Eligible
Employees who shall participate in the Plan; (b) maintain complete and accurate
records of all Plan transactions and other data in the manner necessary for
proper administration of the Plan; (c) adopt rules of procedure and regulations
necessary for the proper and efficient administration of the Plan, provided the
rules and regulations are not inconsistent with the terms of the Plan as set out
herein. All rules and decisions of the Committee shall be uniformly and
consistently applied to all Participants in similar circumstances; (d) enforce
the terms of the Plan and the rules and regulations it adopts; (e) review claims
and render decisions on claims for benefits under the Plan; (f) furnish the
Company or the Participants, upon request, with information that the Company or
the Participants may require for tax or other purposes; (g) employ agents,
attorneys, accountants or other persons (who also may be employed by or
represent the Company) for such purposes as the Committee considers necessary or
desirable in connection with its duties hereunder; and (h) perform any and all
other acts necessary or appropriate for the proper management and administration
of the Plan. Article IV Eligibility For each Performance Period, the Committee
shall select the particular Eligible Employees to whom Incentive Compensation
may be awarded for such Performance Period; with respect to Covered Employees,
such determination shall be made within the first ninety (90) days of such
Performance Period (and in the case of a Performance Period that is less than
twelve (12) months, such determination shall be made no later than the date that
25% of the Performance Period has elapsed). To the extent permitted by the
Committee, Employees who participate in the Plan may also participate in other
incentive or benefit plans of the Company or any Subsidiary. Senior management
of each Business Unit shall recommend to the Committee within not more than
ninety (90) days after the beginning of a Performance Period (and in the case of
a Performance Period less than a Fiscal Year, such determination shall be made
no later than the date that 25% of the Performance Period has elapsed), those
Employees of such Business Unit to be eligible to participate in the Plan for
such Performance Period; the Committee shall consider, but shall not be bound
by, such recommendations. Notwithstanding any provision in this Plan to the
contrary, the Committee may grant one or more Awards to an Eligible Employee at
any time, and from time to time, and the Committee shall have the discretion to
determine whether any such Award shall be a Short-Term Award, an Annual Award or
a Long-Term Award.



--------------------------------------------------------------------------------



 
[exhibit1012017cashincent006.jpg]
6 Article V Determination of Goals and Incentive Compensation 5.1 Establishment
of Performance Goals. No later than the ninetieth (90th) day of the Performance
Period (and in the case of a Performance Period less than a Fiscal Year, such
determination shall be made no later than the date that 25% of the Performance
Period has elapsed), the Committee shall approve and deliver to the Chief
Executive Officer of the Company a written report setting forth, as applicable,
the following: (i) the Business Unit Performance Goals for the Performance
Period, (ii) Company Performance Goals for the Performance Period, (iii) the
Individual Performance Goals for the Performance Period (if any), (iv) the
Threshold Achievement, Target Achievement, and Maximum Achievement levels for
the Performance Goals for the Performance Period, (v) with respect to each
Participant, Incentive Compensation as a percentage of Base Pay for achievement
of Threshold Achievement, Target Achievement, and Maximum Achievement levels and
the relative weighting of each Performance Goal in determining the Participant’s
Incentive Compensation, and (vi) a schedule setting forth the payout opportunity
as a percentage of Base Pay for Threshold Achievement, Target Achievement, and
Maximum Achievement levels. The Committee may delegate to the CEO to establish
and report to the Committee for each Participant (other than the CEO) the
determinations under items (i) through (vi) above. The Committee shall consider,
but shall not be bound by, the recommendations and determinations of the CEO
with respect to such items. 5.2 Categories of Business Unit Performance Goals.
The Business Unit Performance Goals, if any, established by the Committee for
any Performance Period may differ among Participants and Business Units. For
each Business Unit, the Business Unit Performance Goals shall be based on the
performance of the Business Unit. Performance criteria for a Business Unit shall
be related to the achievement of financial and operating objectives of the
Business Unit, which, where applicable, shall be within the meaning of Section
162(m) of the Code, and consist of one or more or any combination of the
following criteria: (a) income from operations; (b) net income; (c) income from
continuing operations; (d) basic and diluted earnings per share; (e) Total
Company Adjusted EBITDA, Total Company Adjusted EBITDA ratios and margins,
Segment Adjusted EBITDA and Segment Adjusted EBITDA ratios and margins; (f)
sales volumes and changes in sales volumes; (g) average selling prices and
changes in average selling prices; (h) material margin spreads and changes in
material margin spreads; (i) revenues, revenue growth and revenue ratios; (j)
Adjusted Gross Profit and Adjusted Gross Profit margins; (k) Adjusted Net Income
from Continuing Operations and Adjusted Net Income from Continuing Operations
per share (basic or diluted); (l) cash flows, Adjusted Free Cash Flow and
changes in cash flow and Adjusted Free Cash Flow; (m) debt, Net Debt, changes in
debt and Net Debt and debt and Net Debt ratios; (n) total stockholder return,
stockholder return based on growth measures or the attainment by the shares of a
specified value for a specified period of time, share price or share price
appreciation; (o) price of the Company’s common stock, stockholder value, total
market value; (p) return on assets, return on invested capital, or other return
measures, including return or net return on working assets, equity, capital or
sales; (q) value of assets; (r) market share or market penetration with respect
to specific designated products or product groups and/or specific geographic
areas; (s) expense or cost levels; (t) reduction of losses, loss ratios or
expense ratios; (u) reduction in fixed assets; (v) operating cost management;
(w) management of capital structure; (x) capital expenditures; (y) net
borrowing; (z) credit quality or debt ratings; (aa) productivity improvements;
(bb) satisfaction of specified business expansion goals or goals relating to
acquisitions or divestitures; (cc) customer satisfaction based on specified
objective goals or a Company-sponsored customer survey; (dd) customer growth;
(ee) employee diversity goals; (ff) employee turnover; (gg) specified objective
social goals; (hh) safety record; (ii) productivity goals; (jj) the
accomplishment of mergers, acquisitions, dispositions, public offerings or
similar extraordinary business transactions; or (kk) other objectively
measurable factors directly tied to the performance of the Company or any
Business Unit (each, a “Performance Criteria”). Any Performance Criteria may be
measured in absolute terms, relative to a peer group or index, relative to past
performance, or as otherwise determined



--------------------------------------------------------------------------------



 
[exhibit1012017cashincent007.jpg]
7 by the Committee. Any Performance Criteria may include or exclude (i)
extraordinary, unusual and/or non-recurring items of gain or loss, (ii) gains or
losses on the disposition of a business, (iii) changes in tax or accounting
regulations or laws, or (iv) the effect of a merger or acquisition, as
identified in the Company’s quarterly and annual earnings releases. In all other
respects, Performance Criteria shall be calculated in accordance (i) with the
Company’s financial statements, (ii) under generally accepted accounting
principles, or (iii) under a methodology established by the Committee which is
consistently applied and identified in the audited financial statements, the
Company’s earnings releases or filings with the Securities and Exchange
Commission. 5.3 Company Performance Goals. The Company Performance Goals, if
any, established by the Committee for any Performance Period shall relate to the
achievement of predetermined financial and operating objectives for the Company
and its Subsidiaries on a consolidated basis, which, where applicable, shall be
within the meaning of Section 162(m) of the Code and consist of one or more of
any combination of the factors set forth in Section 5.2 above, as applied to the
Company and its Subsidiaries on a consolidated basis. The Company Performance
Goals may be established either on an absolute or on a per share basis
reflecting dilution of shares as the Committee deems appropriate and, if the
Committee so determines, net of or including cash dividends (if any). The
Company Performance Goals may also be established on a relative basis as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to, a group of companies deemed by the
Committee to be comparable to the Company. 5.4 Certification. Within
seventy-five (75) days after the end of each Performance Period, the senior
management of the Company and each Business Unit shall report to the Committee
the extent to which Company and Business Unit Performance Goals were achieved
for the Performance Period. As soon as practicable following the finalization of
the Company’s financial statements or receipt of the Independent Auditor’s
Report on the Company’s financial statements for a Performance Period consisting
of one or more Fiscal Years covered by the financial statements or other
accounting finalizing of the Company’s financial results for any Performance
Period and receipt of the report of the Company and Business Unit senior
management, the Committee shall certify in writing and, where applicable, in
compliance with the requirements of Treasury Regulation 1.162-27 (and successor
regulations thereto) in the case of any Award intended to qualify under Section
162(m) of the Code: (i) the extent to which each Business Unit achieved its
Business Unit Performance Goals, if any, for the Performance Period, (ii) the
extent to which the Company achieved its Company Performance Goals, if any, for
the Performance Period, (iii) the calculation of the Participants’ Incentive
Compensation, and (iv) the determination by the Committee of the amount of
Incentive Compensation, if any, to be paid to each Participant for the
Performance Period. In determining whether Performance Goals have been achieved
and Incentive Compensation is payable for a given Performance Period, generally
accepted accounting principles to the extent applicable to the Performance Goal
shall be applied on a basis consistent with prior periods, and such
determinations shall be based on the calculations made by the Company and
binding on each Participant. Approved minutes of the Committee meeting in which
the certification required by this Section 5.4 is made shall be treated as
written certification for purposes for this Section 5.4. 5.5 Award Based on
Level of Achievement. If Threshold Achievement is attained with respect to a
Performance Goal, then the Incentive Compensation that may be paid to such
Participant with respect to such Performance Goal shall be based on a specified
percentage of Base Pay and the Committee’s predetermined schedule (which may
allow for interpolation between achievement levels) setting forth the earned
award as a percentage of Base Pay. 5.6 Discretion to Reduce Incentive
Compensation. After the certification described in Section 5.4 the Committee
may, in its sole and absolute discretion, decrease the Incentive Compensation to
be paid to one or more Participants for such Performance Period. The Committee
may consider



--------------------------------------------------------------------------------



 
[exhibit1012017cashincent008.jpg]
8 subjective factors, including factors communicated to the Participant at the
beginning of the Performance Period or other factors the Committee considers
appropriate, and including any Individual Performance Goals set for the
Participant for the given Performance Period, in determining whether to reduce
the Incentive Compensation to be paid to a Participant. Individual Performance
Goals need not have been established during the specific time periods set forth
in Section 5.1 above for the establishment of Company Performance Goals and
Business Unit Performance Goals. 5.7 Limitation on Total Incentive Compensation.
Notwithstanding any provision to the contrary contained herein, the maximum
Incentive Compensation payable to any Participant with respect to any single
Award shall not exceed $1,750,000. Article VI Payment of Incentive Compensation
6.1 Form and Time of Payment. Subject to the provisions of Sections 6.2 and 6.3
below and except as otherwise provided herein, a Participant’s Incentive
Compensation for each Performance Period shall be paid as soon as practicable
after the results for such Performance Period have been finalized, but in no
event later than the date that is 2½ months immediately following the close of
Fiscal Year in which such Performance Period ended. The payment shall be in the
form of a cash lump sum payment. 6.2 Forfeiture Upon Termination Prior to Date
of Payment. If a Participant’s employment with the Company and all of its
Subsidiaries is terminated voluntarily by the Participant for any reason, or is
terminated by his or her employer for any reason, during a Performance Period or
after a Performance Period but prior to the date of actual payment in accordance
with Section 6.1 above, then such Participant will immediately forfeit any right
to receive any Incentive Compensation hereunder for such Performance Period. 6.3
Pro Rata Payment for New Hires; Promotions. (a) New Hires. Any individual who is
newly-hired or becomes an Eligible Employee during a Performance Period and who
is selected by the Committee to participate in the Plan shall be eligible to
receive a pro rata portion of the Incentive Compensation to which he or she
could have been entitled if he or she had been employed for the full Performance
Period, based on the number of full months during the Performance Period during
which he or she is a Participant in the Plan and calculated on the basis of his
or her Base Pay received for the Performance Period. Such Incentive Compensation
shall be paid at the time and in the manner set forth in Section 6.1 hereof. (b)
Promotions. In the case of a promotion or transfer from a position where an
individual was already a Participant for Incentive Compensation for a
Performance Period to a position where the Participant is eligible for a higher
or lower maximum amount of Incentive Compensation, the Participant shall
complete his or her participation in the prior position until the end of the
complete month containing his or her date of promotion or transfer, prior to
participating in the Performance Period for the transferred or promoted
position. The overall Incentive Compensation will be pro-rated for both
Performance Periods. In calculating the pro- rated amount, (i) the prior
Performance Period will be prorated using the Participant’s Base Pay immediately
prior to the date of promotion or transfer, and (ii) the subsequent Performance
Period will be pro-rated using the Participant’s Base Pay at the end of the
Performance Period. If a Participant is transferred to a lateral position (i.e.,
the same job grade or level), then the Incentive Compensation will not be
pro-rated based on the lateral change in position.



--------------------------------------------------------------------------------



 
[exhibit1012017cashincent009.jpg]
9 Article VII Miscellaneous Provisions 7.1 Non-Assignability. A Participant may
not alienate, assign, pledge, encumber, transfer, sell or otherwise dispose of
any rights or benefits awarded hereunder prior to the actual receipt thereof;
and any attempt to alienate, assign, pledge, sell, transfer or assign prior to
such receipt, or any levy, attachment, execution or similar process upon any
such rights or benefits shall be null and void. 7.2 No Right To Continue In
Employment. Nothing in the Plan confers upon any Employee the right to continue
in the employ of the Company or any Subsidiary, or interferes with or restricts
in any way the right of the Company and its Subsidiaries to discharge any
Employee at any time (subject to any contract rights of such Employee),
including, without limitation, before or after the date such Participant is
entitled to payment with respect to an Award. 7.3 Indemnification of Committee;
No Duties; Waiver of Claims. No member of the Committee, nor any officer or
Employee of the Company acting with or on behalf of the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all of the members of the Committee
and each and any officer or Employee of the Company acting with or on their
behalf shall, to the extent permitted by law, be fully indemnified and protected
by the Company with respect to any such action, determination or interpretation.
Except to the extent required by any unwaiveable requirement under applicable
law, no member of the Committee (and no officer, Employee or Subsidiary of the
Company) shall have any duties or liabilities, including without limitation any
fiduciary duties, to any Participant (or any person claiming by and through any
Participant) as a result of this Plan, any Award or any Claim arising hereunder
and, to the fullest extent permitted under applicable law, each Participant (as
consideration for receiving and accepting an Award) irrevocably waives and
releases any right or opportunity such Participant might have to assert (or
participate or cooperate in) any Claim against any member of the Committee and
any officer, Employee or Subsidiary of the Company, arising out of this Plan.
7.4 No Trust or Plan Funding. The Company (and not any of its Subsidiaries) will
be solely responsible for the payment of all amounts hereunder. The Plan shall
at all times be entirely unfunded and no provision shall at any time be made
with respect to segregating assets of the Company for payment of any amounts
hereunder. Neither the Plan nor any Award shall create or be construed to create
a trust or separate fund of any kind or a fiduciary relationship between the
Company and any Participant. No Participant, beneficiary, or other person shall
have any interest in any particular assets of the Company (or any of its
Subsidiaries) by reason of the right to receive any Incentive Compensation under
the Plan. To the extent that any Participant acquires a right to receive any
payment from the Company pursuant to an Award, such right shall be no greater
than the right of any general unsecured creditor of the Company. 7.5 Governing
Law. This Plan shall be construed in accordance with the laws of the State of
Texas, without giving effect to principles of conflict of laws, and the rights
and obligations created hereby shall be governed by the laws of the State of
Texas. The Participant’s sole remedy for any claim, liability or obligation of
any nature, arising out of or relating to this Plan or an alleged breach of this
Plan, or an Award (collectively, “Claims”) shall be against the Company, and no
Participant shall have any claim or right of any nature against any Subsidiary
or any owner or existing or former director, officer or Employee of the Company
or any Subsidiary. The individuals and entities described above in this Section
7.5 (other than the Company) shall be third-party beneficiaries of this Plan for
purposes of enforcing the terms of this Section 7.5.



--------------------------------------------------------------------------------



 
[exhibit1012017cashincent010.jpg]
10 7.6 Binding Effect. This Plan shall be binding upon and inure to the benefit
of the Company, its successors and assigns, and the Participants, and their
heirs, assigns, and personal representatives. 7.7 Construction of Plan. The
captions used in this Plan are for convenience only and shall not be construed
in interpreting the Plan. Whenever the context so requires, the masculine shall
include the feminine and neuter, and the singular shall also include the plural,
and conversely. 7.8 Integrated Plan. This Plan constitutes the final and
complete expression of agreement with respect to the subject matter hereof. 7.9
Tax Requirements. The Company (and, where applicable, its Subsidiaries) shall
have the power and the right to deduct or withhold, or require a Participant to
remit to the Company, an amount sufficient to satisfy applicable taxes required
by law to be withheld with respect to any payment of any Incentive Compensation
to a Participant. 7.10 Accounting of Compensation. Unless otherwise specifically
provided in such benefit plan, any amounts paid to a Participant hereunder shall
not be treated as compensation paid to such Participant for the purposes of any
other benefit plan. 7.11 Adjustments. In the event of (a) any merger,
reorganization, consolidation, recapitalization, liquidation, reclassification,
stock dividend, stock split, combination of shares, rights, offering,
extraordinary dividend (including a spin-off), or other similar change affecting
the Company’s common stock; (b) any purchase, acquisition, sale, or disposition
of a significant amount of assets other than in the ordinary course of business,
or of a significant business; (c) any change resulting from the accounting
effects of discontinued operations, extraordinary income or loss, changes in
accounting as determined under generally accepted accounting principles, or
restatement of earnings; or (d) any charge or credit resulting from an item
which is classified as “non-recurring,” “restructuring,” or similar unusual item
on the Company’s audited financial statements which, in the case of (a) – (d),
results in a change in the components of the calculations of any of the criteria
upon which the Performance Goals are based, as established by the Committee, in
each case with respect to the Company or any other entity whose performance is
relevant to the achievement of any Performance Goal included in an Award, the
Committee shall, without the consent of any affected Participant, amend or
modify the terms of any outstanding Award that includes any Performance Goal
based in whole or in part on the financial performance of the Company (or any
Subsidiary or division thereof) or such other entity so as equitably to reflect
such event or events, such that the criteria for evaluating such financial
performance of the Company or such other entity (and the achievement of the
corresponding Performance Goal) will be substantially the same (as determined by
the Committee or the committee of the board of directors of the surviving
corporation) following such event as prior to such event; provided, however,
that the Committee shall not take any action pursuant to this Section which
would constitute an impermissible exercise of discretion pursuant to Section
162(m) of the Code. Article VIII Amendment or Discontinuance The Committee may
at any time and from time to time, without the consent of the Participants,
alter, amend, revise, suspend, or discontinue the Plan in whole or in part;
provided that any amendment that modifies any pre-established Performance Goal
for a Participant who is a Covered Employee (or his successor(s), as may be
applicable) under this Plan with respect to any particular Performance Period
may only be effected on or prior to that date which is ninety (90) days
following the commencement of such Performance Period (and in the case of a
Performance Period less than a Fiscal Year, such determination shall be made no
later than the date that 25% of the Performance Period has elapsed). In
addition, the



--------------------------------------------------------------------------------



 
[exhibit1012017cashincent011.jpg]
11 Board shall have the power to discontinue the Plan in whole or in part and
amend the Plan in any manner advisable in order for Incentive Compensation
granted under the Plan to qualify as “performance-based” compensation under
Section 162(m) of the Code (including amendments as a result of changes to
Section 162(m) of the Code or the regulations thereunder to permit greater
flexibility with respect to Incentive Compensation granted under the Plan).
Article IX Effect of the Plan Neither the adoption of this Plan nor any action
of the Board or the Committee shall be deemed to give any Participant any right
to be granted Incentive Compensation or any other rights. In addition, nothing
contained in this Plan and no action taken pursuant to its provisions shall be
construed to (a) give any Participant any right to any compensation, except as
expressly provided herein; (b) be evidence of any agreement, contract or
understanding, express or implied, that the Company or any Subsidiary will
employ a Participant in any particular position; (c) give any Participant any
right, title, or interest whatsoever in or to any investments which the Company
may make to aid it in meeting its obligations hereunder; or (d) create a trust
of any kind or a fiduciary relationship between the Company and a Participant or
any other person. Article X Section 409A of the Code This Plan is intended to be
exempt from Section 409A of the Code and shall be interpreted in a manner
consistent with Section 409A of the Code and the treasury regulations and
guidance issued thereunder. If an Award is subject to Section 409A, to the
extent (i) any payment for such Award to which a Participant becomes entitled
under this Plan in connection with the Participant’s termination of service with
the Company (for reasons other than death) constitutes a payment of deferred
compensation subject to Section 409A of the Code, and (ii) the Participant is
deemed at the time of such termination to be a “specified employee” under
Section 409A of the Code to whom the following provisions must apply, then such
payment shall not be made or commence until the earliest of (A) the expiration
of the six (6) month period measured from the date of Participant’s termination
of service with the Company; or (B) the date of the Participant’s death
following such termination of service. Upon the expiration of the applicable
deferral period, any payment which would have otherwise been made during that
period in the absence of this Article X shall be made to the Participant or the
Participant’s beneficiary. Article XI Term The effective date of this Plan shall
be as of January 1, 2017, subject to stockholder approval. The material terms of
this Plan shall be disclosed and submitted to the stockholders of the Company at
the next annual meeting of stockholders and thereafter every five (5) years
(unless earlier terminated) for approval in accordance with the requirements of
Section 162(m) of the Code. This Plan and any benefits granted hereunder shall
be null and void if stockholder approval is not obtained at the applicable
meeting of stockholders of the Company, and no award or payment of Incentive
Compensation under this Plan to any Covered Employee shall be made unless such
applicable stockholder approval is obtained. This Plan shall remain in effect
until it is terminated by the Committee or the Board. * * * * *



--------------------------------------------------------------------------------



 
[exhibit1012017cashincent012.jpg]
IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
May 18, 2017, by its Chief Executive Officer pursuant to prior action taken by
the Board. U.S. CONCRETE, INC. By: /s/ William J. Sandbrook Name: William J.
Sandbrook Title: President and Chief Executive Officer



--------------------------------------------------------------------------------



 